DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Claim Objections
Claim(s) 14 is/are objected to because of the following informalities:

Regarding claim 14, “single” is recited in line 1 where --signal-- would be expected.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2015/0021594 A1) in view of Kompelien (US 4,047,038).

	Regarding claim 1, Yamada discloses a radiation sensing device 1 (par. [0042]-[0043], fig. 1), comprising: a substrate 110; and a plurality of semiconductor units 22 disposed on the substrate 110, wherein at least one of the semiconductor units 22 comprises: a first gate electrode 120A; an active layer 126a disposed on the first gate electrode 120A; and a second gate electrode 120B disposed on the active layer 126a (par. [0050]-[0051, fig. 4).
	Yamada does not expressly disclose the second gate electrode has a positive bias voltage during a standby mode.
	Kompelien discloses a gate electrode has a positive bias voltage during a standby mode (col. 3 ln. 24 - col. 4 ln. 31).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Yamada in view of the teachings of Kompelien so that the second gate electrode has a positive bias voltage during a standby mode.
	One would have been motivated to do so to gain an advantage recited in Kompelien of improving dynamic sensitivity (Kompelien, col. 3 ln. 24 - col. 4 ln. 31).

	Regarding claim 8, Yamada modified teaches the radiation sensing device according to claim 1, wherein the first gate electrode has a positive bias voltage during the standby mode (Kompelien, col. 3 ln. 24 - col. 4 ln. 31).
Yamada in view of the teachings of Kompelien.
	One would have been motivated to do so to gain an advantage recited in Kompelien of improving dynamic sensitivity (Kompelien, col. 3 ln. 24 - col. 4 ln. 31).

	Regarding claim 9, Yamada modified teaches the radiation sensing device according to claim 1, further comprising: an insulation layer 130A disposed on the active layer 126a (Yamada, par. [0050]-[0051], fig. 4).
	
	Regarding claim 10, Yamada modified teaches the radiation sensing device according to claim 9, wherein the insulation layer 130A has a first opening (H1) and a second opening (H1), and the at least one of the semiconductor units 22 further comprises a source electrode 128 and a drain electrode 128, wherein the source electrode 128 is electrically connected with the active layer 126a via the first opening, and the drain electrode 128 is electrically connected with the active layer 126a via the second opening (Yamada, par. [0050]-[0051], fig. 4).

	Regarding claim 11, Examiner refers to the rejection of claim above.

	Regarding claim 12, Yamada modified teaches the operating method of the radiation sensing device according to claim 11, further comprising: transmitting an irradiation start signal to the radiation sensing device, wherein the radiation sensing Kompelien, col. 3 ln. 24 - col. 4 ln. 31).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Yamada in view of the further teachings of Kompelien.
	One would have been motivated to do so to gain an advantage recited in Kompelien of improving dynamic sensitivity (Kompelien, col. 3 ln. 24 - col. 4 ln. 31).

	Regarding claim 13, Yamada modified teaches the operating method of the radiation sensing device according to claim 12, wherein there is not any voltage applied to the second gate electrode during the photography mode (Kompelien, col. 3 ln. 24 - col. 4 ln. 31).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Yamada in view of the further teachings of Kompelien.
	One would have been motivated to do so to gain an advantage recited in Kompelien of improving dynamic sensitivity (Kompelien, col. 3 ln. 24 - col. 4 ln. 31).

	Regarding claim 14, Yamada modified teaches the operating method of the radiation sensing device according to claim 11, wherein a signal applied to the second Kompelien, col. 3 ln. 24 - col. 4 ln. 48, fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Yamada in view of the further teachings of Kompelien.
	One would have been motivated to do so to gain an advantage recited in Kompelien of improving dynamic sensitivity (Kompelien, col. 3 ln. 24 - col. 4 ln. 31).

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Kompelien as applied to claim 11 above, and further in view of Ishii (US 2006/0237656 A1).

	Regarding claim 2, Yamada modified teaches the radiation sensing device according to claim 1 but does not expressly disclose: at least one light sensing unit disposed on the substrate, wherein the at least one light sensing unit comprises: a first semiconductor layer; an intrinsic semiconductor layer; and a second semiconductor layer, wherein the intrinsic semiconductor layer is sandwiched between the first semiconductor layer and the second semiconductor layer.
	Ishii discloses a light sensing unit comprises a first semiconductor layer (P), an intrinsic semiconductor layer (I), and a second semiconductor layer (N), wherein the intrinsic semiconductor layer (I) is sandwiched between the first semiconductor layer (P) and the second semiconductor layer (N; i.e., the well-known PIN structure; par. [0109]).
Yamada in view of the teachings of Ishii to include at least one light sensing unit disposed on the substrate, wherein the at least one light sensing unit comprises: a first semiconductor layer; an intrinsic semiconductor layer; and a second semiconductor layer, wherein the intrinsic semiconductor layer is sandwiched between the first semiconductor layer and the second semiconductor layer.
	One would have been motivated to do so to gain an advantage recited in Ishii of permitting automatic adjustment of an incident radiation dose without requiring high-speed driving while suppressing any attenuation of the radiation before detection (Ishii, Abstract).

	Regarding claim 3, Yamada modified teaches the radiation sensing device according to claim 2, wherein the at least one of the semiconductor units further comprises a source electrode 16 and a drain electrode 16, wherein one of the source electrode or the drain electrode is electrically connected with the first semiconductor layer, the first semiconductor layer is a P-type semiconductor layer, and the second semiconductor layer is an N-type semiconductor layer (i.e., the well-known PIN structure; Ishii, par. [0109]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Yamada in view of the further teachings of Ishii.
Ishii of permitting automatic adjustment of an incident radiation dose without requiring high-speed driving while suppressing any attenuation of the radiation before detection (Ishii, Abstract).

	Regarding claim 4, Examiner refers to the rejection of claim 3 above with the first and second semiconductor layers reversed.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Kompelien as applied to claim 11 above, and further in view of Kim (US 2019/0187300 A1).

	Regarding claim 5, Yamada modified teaches the radiation sensing device according to claim 1, but does not expressly disclose at least one light sensing unit disposed on the substrate and electrically connected with at least one of the semiconductor units, wherein the at least one light sensing unit comprises a capacitor structure.
	Kim discloses a light sensing unit disposed on a substrate and electrically connected with a semiconductor unit (pixel), wherein the light sensing unit comprises a capacitor structure (Abstract, [0012], [0042]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Yamada in view of the teachings of Kim to include at least one light sensing unit disposed on the substrate and 
	One would have been motivated to do so to gain an advantage recited in Kim of being able to store charge generated due to incident light (Kim, Abstract).

	Regarding claim 6, Yamada modified teaches the radiation sensing device according to claim 1, but does not expressly disclose at least one light sensing unit disposed on the substrate, wherein the at least one light sensing unit is electrically connected with the second gate electrode.
	Kim discloses a light sensing unit (storage capacitor) disposed on a substrate and electrically connected with a gate electrode (second gate line; Abstract, [0012], [0042]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Yamada in view of the teachings of Kim to include at least one light sensing unit disposed on the substrate, wherein the at least one light sensing unit is electrically connected with the second gate electrode.
	One would have been motivated to do so to gain an advantage recited in Kim of being able to store charge generated due to incident light (Kim, Abstract).

	Regarding claim 7, Yamada modified teaches the radiation sensing device according to claim 1, but does not expressly disclose at least one light sensing unit 
	Kim discloses a light sensing unit (storage capacitor) disposed on a substrate and not electrically connected with a gate electrode (first gate line; Abstract, [0012], [0042]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Yamada in view of the teachings of Kim to include at least one light sensing unit disposed on the substrate, wherein the at least one light sensing unit is not electrically connected with the second gate electrode.
	One would have been motivated to do so to gain an advantage recited in Kim of being able to store charge generated due to incident light (Kim, Abstract).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Kompelien as applied to claim 11 above, and further in view of Chen (US 2006/0012310 A1).

Regarding claim 15, Yamada modified teaches the operating method of the radiation sensing device according to claim 11, wherein the second gate electrode has a positive bias voltage during the standby mode (see rejection of claim 11 above).
Yamada modified does not expressly disclose the standby mode is for performing a recovery treatment, wherein a threshold voltage of the at least one of the 
Chen discloses a standby mode (second time period) is for performing a recovery treatment, wherein a threshold voltage of at least one semiconductor unit (component) after the recovery treatment is higher than a threshold voltage of the at least one of the semiconductor unit before the recovery treatment (par. [0122]-[0125]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Yamada in view of the teachings of Chen so that the standby mode is for performing a recovery treatment, wherein a threshold voltage of the at least one of the semiconductor units after the recovery treatment is higher than a threshold voltage of the at least one of the semiconductor units before the recovery treatment.
One would have been motivated to do so to gain an advantage recited in Chen of returning the threshold closer to its original state (Chen, par. [0122]-[0125]).

	Regarding claim 16, Yamada modified teaches the operating method of the radiation sensing device according to claim 15, wherein the positive bias voltage of the second gate electrode ranges from 5 volts to 20 volts (10 volts; Kompelien, col. 3 ln. 24 - col. 4 ln. 31).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Yamada in view of the teachings of Kompelien.
Kompelien of improving dynamic sensitivity (Kompelien, col. 3 ln. 24 - col. 4 ln. 31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884